UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7334



JOHN ALBERT WILLIAMS,

                                             Petitioner - Appellant,

          versus


RICKY HARRISON, Warden; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-01-2085)


Submitted:   January 16, 2003             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Albert Williams, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Albert Williams seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

granting the Respondents’ motion for summary judgment on his

petition filed under 28 U.S.C. § 2254 (2000).    An appeal may not be

taken to this court from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).      As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).       We have reviewed the record and

conclude for the reasons stated by the district court that Williams

has not satisfied either standard.     See Williams v. Harrison, No.

CA-01-2085 (D.S.C. filed Aug. 1, 2002 & entered Aug. 2, 2002).

Accordingly, we deny a certificate of appealability and dismiss the


                                 2
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3